TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 27, 2022



                                     NO. 03-22-00285-CV


                                  A. K. and T. A., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on May 4, 2022. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. Because appellants are

indigent and unable to pay costs, no adjudication of costs is made.